DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.
Claims 1-12 and 17-31 remain withdrawn from consideration, as being directed to a non-elected invention.  Applicants amend claims 13, 15-16, 32-33, and renumbered claim 34 (previously listed as claim 39).  
Applicants note that claims 34-38 were omitted from the original filing, and attempt to list these claims as canceled in the January 28, 2022 Reply.  However, this is improper.  Therefore, claims 34-38 are not deemed to be canceled claims, and the numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  Therefore, misnumbered claims 39-40 have been renumbered as claims 34-35.
Claims 13-16 and 32-35 are under examination.
 Any objection or rejection of record in the previous Office Action, mailed October 29, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments. 

Information Disclosure Statement
The Information Disclosure Statements filed January 28, 2022 and April 19, 2022 have been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
An amendment to the Sequence Listing Incorporation by Reference paragraph filed January 28, 2022.  The Sequence Listing Incorporation by Reference paragraph lists the size of the ASCII text file as 2,192 bytes, whereas the ASCII text file itself lists the size as 2,179 bytes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-16 and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites a system for determining a presence of a target nucleic acid sequence in a sample, with the system comprising a modified Cas protein complex, which includes a guide RNA sequence complementary to the target sequence and a Cas12 endonuclease.  The system further recites a device for determining a presence of the Cas12 endonuclease.  It is not clear if the system is used for determining if the target sequence is in the sample, for determining if the Cas12 endonuclease is in the sample, or both.  Further, if the Cas protein complex requires the presence of the Cas12 endonuclease, then the determination thereof appears to be superfluous.  For the purpose of examination, the system is interpreted as requiring the determination of a target sequence found in a sample, rather than determining the presence of the required Cas12 endonuclease system component.
Claims 14-16 depend from claim 13, and are therefore included in this rejection.
At claim 15, lines 1-2, it is unclear how the Cas protein complex, which comprises a guide RNA sequence and a Cas12 endonuclease, can be the Cas12a endonuclease.  It is suggested that “the Cas protein complex” be changed to “the cas12 endonuclease.”
At claim 16, line 1, it is unclear how the Cas protein complex, which comprises a guide RNA sequence and a Cas12 endonuclease, can be the Cas12a endonuclease.  It is suggested that “the Cas protein complex” be changed to “the cas12 endonuclease.”
Claim 32 recites a system for determining a presence of a target nucleic acid sequence in a sample, with the system comprising a modified Cas protein complex, which includes a guide RNA sequence complementary to the target sequence and a Cas12 endonuclease.  The system further recites a device for determining a presence of the Cas12 endonuclease.  It is not clear if the system is used for determining if the target sequence is in the sample, for determining if the Cas12 endonuclease is in the sample, or both.  Further, if the Cas protein complex requires the presence of the Cas12 endonuclease, then the determination thereof appears to be superfluous.  For the purpose of examination, the system is interpreted as requiring the determination of a target sequence found in a sample, rather than determining the presence of the required Cas12 endonuclease system component.
Claims 33-35 depend from claim 32, and are therefore included in this rejection.
At claim 33, lines 1-2, it is unclear how the Cas protein complex, which comprises a guide RNA sequence and a Cas12 endonuclease, can be the Cas12a endonuclease.  It is suggested that “the Cas protein complex” be changed to “the cas12 endonuclease.”
At claim 34, line 1 (formerly misnumbered claim 39), it is unclear how the Cas protein complex, which comprises a guide RNA sequence and a Cas12 endonuclease, can be the Cas12a endonuclease.  It is suggested that “the Cas protein complex” be changed to “the cas12 endonuclease.”
	Claim 35 (formerly misnumbered claim 40) depends from claim 39, which claim has been renumbered as claim 34.  It is suggested that the dependency of claim 35  be changed to any of claims 32-, 33, or 34.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-16 and 32-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 23-24 of copending Application No. 17/430,235 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘235 application and the instant application claim a system for detection of a target nucleic acid.  Both the ’235 and the instant application claim that the system comprises a modified Cas nuclease and a guide RNA sequence and a device for determining the presence of an endonuclease.  Both the ‘235 application and the instant application claim that the device includes a reporter molecule, a tether molecule, an assay compartment, a detection compartment, and a filter positioned between the compartments, which is permeable to an untethered reporter molecule.    The ‘235 application and the instant application claim that the Cas nuclease is Cas12 and that the Cas12 can be Cas12a.  The ‘235 application and the instant application claim that the indicator sequence is single-stranded DNA.
The ‘235 application does not claim a solid support to which the tether molecule is attached. The ‘235 application does not claim that the filter is impermeable to a tethered reporter molecule.  The ‘235 application does not claim two indicator devices or tether molecules.
However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to attach the tether molecule to a solid support because this provides a means for separating an attached tether molecule from a cleaved tether molecule via a filter that is impermeable to a tether molecule/reporter attached to a support.  In contrast, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that untethered/reporter would flow through a permeable filter.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use multiple indicator devices and tether molecules because this will allow for multiplex diagnostic and determination of multiple target nucleic acids in a single assay.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. § 102, Applicants’ arguments have been fully considered and are deemed to be persuasive.  Therefore this rejection is withdrawn.  Although Gootenberg does disclose the detection of nucleic acids, the use of the lateral flow device is deemed to be substantially different from a system that has separate assay and detection compartments, separated by a filter, such as a filter membrane.  Such a filter is able to provide for flow through of an untethered reporter molecule, which can be detected, while tethered (i.e., uncleaved by the Cas12a endonuclease) reporter molecules are unable to pass through the filter.  Thus, the uncleaved, tethered reporter molecule/indicator molecule will be retained by the filter and will be unable to be detected in the flow through.

Regarding the non-statutory double patenting rejection, the Terminal Disclaimer over U.S. Patent Application No. 16/049,457, filed January 28, 2022, is approved.  Therefore, this rejection is withdrawn.  However, a new non-statutory double patenting rejection over U.S. Patent Application No. 17/430,235 is set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636